         Case 4:20-cv-00732-JM Document 11 Filed 10/30/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


KENNETH RAY MARSHALL                                            PETITIONER


                               4:20CV00732 JM/PSH

DEXTER PAYNE, DIRECTOR,
Arkansas Department of Correction                               RESPONDENT


                                        ORDER

         The Court has received proposed Findings and Recommendations from

Magistrate Judge Patricia S. Harris. After careful review of those Findings and

Recommendations, the timely objections received thereto, and a de novo review of

the record, the Court concludes that the Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this court's findings in all

respects. Judgment will be entered accordingly.

         Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section

2554 Cases in the United States District Court, the Court must determine whether to

issue a certificate of appealability in the final order. In § 2254 cases, a certificate of

appealability may issue only if the applicant has made a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). The Court finds no issue

on which petitioner has made a substantial showing of a denial of a constitutional

right. Thus, the certificate of appealability is denied.

       IT IS SO ORDERED this 30th day of October, 2020.
Case 4:20-cv-00732-JM Document 11 Filed 10/30/20 Page 2 of 2




                           UNITED STATES DISTRICT JUDGE
